Citation Nr: 1030815	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1968 to April 1970, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 rating decision issued by the RO 
that granted service connection and assigned a 30 percent rating 
for PTSD, effective on September 24, 2007.

In June 2010, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A copy of a 
transcript of the hearing is associated with the claims file.

Further, the Board notes that the Veteran filed claims of service 
connection for hyperlipidema, dermatophytosis, sleep apnea, 
obesity, myocardial infarction, hypertension and erectile 
dysfunction.  The RO denied the claims in the September 2008 
rating decision.   These matters are still pending before the RO 
and will not be addressed by the Board at this time

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran reported that his PTSD has worsened since his last VA 
examination in January 2008, as indicated on page 8 of the 
hearing transcript.  

In addition, any recent treatment records referable to the 
service-connected PTSD should be obtained for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain all 
outstanding records of treatment rendered 
the Veteran for the service-connected PTSD 
by VA or other health care provider.  All 
records and/or responses received should be 
associated with the claims folder.  

If any VA or private records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

2.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The Veteran's claims file should be 
made available to the examiner, for review 
in conjunction with the examination. 

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  

The examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning scale score that 
represents the level of impairment due to 
the Veteran's psychiatric disability, and 
an explanation of what the score means.
 
All tests and studies deemed necessary by 
the examiner should be performed and 
opinions and conclusions expressed in a 
typewritten report.   
 
A complete rationale must be provided 
for all opinions rendered.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for increase in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a fully responsive Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
afforded to Veteran and his representative 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


